Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This Office Action is responsive to the applicants’ Amendment filed on May 10, 2022, in which claims 1-20 are pending.


Response to Amendment

Applicant has amended claims 1, 6, 10, and 16-20; and claims 1-20 are pending.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilad et al. (US 2014/0100679) hereinafter “Gilad”.

As to claim 10, Gilad discloses an apparatus comprising: a memory storing computer instructions (Gilad [11,55], discloses program code stored in memory with instructions to execute); and 
at least one processor configured to execute the computer instructions, the computer instructions configured to cause the at least one processor to perform operations of: storing context data associated with a process graph of a workflow (Gilad [11,55, 63-66], discloses program code stored in memory with instructions to execute and wherein the system includes a dynamic processing graph instantiated at operation 1030); 
instantiating a filter to filter the process graph (Gilad [10-11, 63-66] discloses wherein a processing graph including the at least one instantiated filter and the at least one instantiated concatenator, wherein the processing graph is configured to transmit audio buffers processed by filters in the graph);
filtering the process graph based on the stored context data using the instantiated filter graph; and outputting the filtered process graph (Gilad [66-71] discloses wherein the graph processor 150 stores intermediate processing results of at least one of the filters as auxiliary data in at least one audio buffer which includes auxiliary data stored by the filters and shared among the filters in the processing graph and [87] wherein the graph can play/output a digital file on a display screen such as a bitmap image into a compressed JPEG image).  Gilad doesn’t explicitly disclose filtering the graph based on context data.  However, under the broadest reasonable interpretation and the examples provided in the instant specification which describes context data to be [5] the context data includes a state of an application; the context data includes a duplicate of the process; or the context data includes execution records, and further defines that context data can include any data associated with a current state of the process graph [44]. 
	Thus, based on the definition and examples provided in the instant specification, Gilad does disclose the above limitation of filtering based on the stored context data.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to comprehend wherein the graph processor filter system utilizes stored data/information for filtering the results described by Gilad to be capable of displaying/outputting the filtered graph see [10-11, 66-71]. 


As to claim 11, Gilad discloses the apparatus of claim 10, wherein the context data comprises a state of an application prior to the instantiating of the filter (Gilad [38, 74-76] discloses wherein different applications may use different graphs uses parallel data sharing, the need for a graph to decode part of an audio file that another graph already decoded beforehand is eliminated).

 
As to claim 12, Gilad discloses the apparatus of claim 10, wherein the context data comprises a duplicate of the process graph at a state prior to the instantiating of the filter (Gilad [10-11, 24] discloses wherein the system comprises a duplicate processing graph and eliminate it to reduce graph latency).


As to claim 13, Gilad discloses the apparatus of claim 10, wherein the context data comprises execution records of the process graph for a time prior to the instantiating of the filter (Gilad [31, 44-47] discloses wherein the playback graph can assign a compressor effect to a stream, and a waveform drawing graph assign the compressor effect in order to visualize on the screen the impact of that effect via the use of parallel data sharing, there is no need to apply the effect twice, since both graphs share a common cache).


As to claim 14, Gilad discloses the apparatus of claim 10, wherein the process graph was previously filtered by a prior filter and the instantiated filter is defined based on the previously filtered process graph (Gilad [10-11, 63-66] discloses wherein a processing graph including the at least one instantiated filter and the at least one instantiated concatenator, wherein the processing graph is configured to transmit audio buffers processed by filters in the graph).


As to claim 15, Gilad discloses the apparatus of claim 14, the operations further comprising receiving a modification of the prior filter to modify the previously filtered process graph, wherein filtering the process graph based on the stored context data using the instantiated filter comprises: filtering the process graph at a time after the receiving of the modification of the prior filter based on the stored context data associated with the process graph for a time immediately prior to the instantiating (Gilad [33, 63-65 and 80] discloses wherein the processing filters modify data in buffers include encoders, decoders, and various effects; and exposing playback meters for visualization, calculating RMS/PPM for normalization so as to change the certain segments to match another segment; furthermore discloses wherein the new filters and concatenators can be added to the graph, existing filters and concatenators can be removed from the graph, and filters and concatenators may themselves be changed on-the-fly, thereby generating an updated processing graph).


Claims 1-8 and 16-20 are corresponding method and non-transitory computer readable medium claims that recite similar limitations as of claims 10-15 and do not contain any additional features with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.


Response to Arguments

Applicant's arguments, see pages 6-9, filed May 10, 2022, with respect to claims 1-20 have been fully considered, However, upon further consideration, a new ground(s) of rejection is made in view of Gilad.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

	Eksten et al. (US 2014/0068560): Teaches a systems and methods for dynamic partitioning of computing applications that involves partitioning a computing application based on processing requirements and available hardware resources to optimize resource usage and security across multiple platforms, and handle interprocess communications across the platform (Abstract).

Conclusion

The rejections are based upon the broadest reasonable interpretation of the claims. Applicant is advised that the specified citations of the relied upon prior art, in the above rejections, are only representative of the teachings of the prior art, and that any other supportive sections within the entirety of the reference (including any figures, incorporation by references, claims and/or priority documents) is implied as being applied to teach the scope of the claims.

Applicant may not introduce any new matter to the claims or to the specification. For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) 
Applicant's amendment necessitated the new ground(s) of rejection; accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAZU A MIAH/Primary Examiner, Art Unit 2441